* Corpus Juris-Cyc. References: Banks and Banking, 7CJ, p. 640, n. 83; Garnishment, 28CJ, p. 118, n. 93; As to right of bank to question depositor's title to deposit, see 3 R.C.L. 529; 5 R.C.L. Supp. 178.
The appellant, Miss Elizabeth Brandon, having recovered a judgment against A.D. Zimmerman, procured a writ of garnishment thereon to be served upon the Guaranty Bank  Trust Company of Meridian. In answer to the writ, the bank admitted that, at the time of the service of the writ of garnishment, it had in its possession the sum of ninety dollars and ninety-seven *Page 812 
cents to the credit of said Zimmerman personally, and subject to his check, but stated that the garnishee was informed that said money did not belong to Zimmerman, but was the property of the Interstate Life  Accident Insurance Company; that said insurance company had claimed this sum of money; and the garnishee prayed that the proceeding be stayed, and said insurance company summoned to appear and contest with appellant the right to said money. The Interstate Life  Accident Insurance Company appeared and propounded its claim to said money, alleging that Zimmerman was the agent of said company, whose duty it was, among other things, to collect insurance premiums owing to the insurance company and to safely keep and remit same in due course to the company; that the ninety dollars and ninety-seven cents on deposit in said bank was the sum of premiums due to the insurance company which had been collected by Zimmerman, its agent, for its account, and deposited by him in said bank for safe-keeping until it could be remitted to the company in due course; that out of said sum Zimmerman was entitled to receive from the company seven dollars and ninety-two cents as commissions on premiums, but the balance of said sum was the property of the claimant, and not the property of Zimmerman, its agent, and was not subject to garnishment; and prayed that eighty-three dollars and five cents of said money be awarded to the claimant, and submitted to the court the question as to whether or not the balance of seven dollars and ninety-two cents was subject to garnishment.
The testimony in the case is uncontroverted, and shows that the ninety dollars and ninety-seven cents deposit to the credit of Zimmerman was the sum of premiums collected by him for the account of said insurance company, and to be reported and remitted to the company weekly, and that it was deposited by Zimmerman for the purpose of remitting same to the insurance company, less seven *Page 813 
dollars and ninety-two cents the commission to which he was entitled, and that this was Zimmerman's usual method of handling and remitting such collections.
The county court entered judgment awarding to the claimant the sum of eighty-three dollars and five cents of said money, being the amount of the deposit, less Zimmerman's commission, and awarding to the plaintiff the commissions due Zimmerman. On appeal to the circuit court, this judgment was affirmed, and from this judgment of the circuit court, this appeal was prosecuted.
Upon the deposit of these funds in the bank to the personal credit of Zimmerman, as between the bank and the depositor, the relation of debtor and creditor was created, and, in the absence of any claim by the real owner of the funds, the bank could not dispute the title of the depositor, and was bound to honor his checks against said funds, and the funds would have been subject to garnishment to satisfy the depositor's debts; but, when the true owner of the money asserted its right thereto, before its repayment, the depositor's right to receive the money ceased, and the attaching creditor stood in no better position than the depositor. Farmers' etc., Nat. Bank v. King, 57 Pa. 202, 98 Am. Dec. 215; First National Bank v. Mason, 95 Pa. 113, 40 Am. Rep. 632; Hemphill v. Yerkes, 132 Pa. 545, 19 A. 342, 19 Am. St. Rep. 607; 3 R.C.L., section 158. In the case at bar, the testimony clearly shows that the claimant was the rightful owner of the amount awarded to it, and we think the judgment of the court below is correct.
The appellant relies principally upon a statement in the case of Coffin v. Bramlitt, 42 Miss. 194, 97 Am. Dec. 449, that:
"As against an attaching creditor of the depositor, the putting the funds in bank in his individual name constitutes the deposit the property of the depositor, whose name it bears, and prevents, from motives of legal policy, an explanation of its true character." *Page 814 
We think Coffin v. Bramlitt, supra, is clearly distinguishable from the case at bar. In that case, the rights of the true owner of a deposit were not involved, but the question was whether or not a depositor was personally liable for trust funds which he had comingled with his own funds and lost, and the court correctly held that:
"If the trustee deposits the trust funds in his own name, he mixes them with his own private funds, which always renders him liable in case of loss."
The judgment of the court below will be affirmed.
Affirmed.